Citation Nr: 1800583	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertensive vascular disease (hypertension and isolated hypertension).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

	
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from May 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied a compensable rating for hypertension.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 requiring continuous medication for control. 


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. 4.1, 4.31, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran chose not to present testimony at a Board hearing.

The Veteran was afforded two VA examinations in connection with his claim.  And neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

The Veteran's service-connected hypertension is currently evaluated as non-compensable, effective March 2004.  In October 2012, the Veteran filed a claim seeking a compensable rating for his hypertension.  The Veteran asserts that with medication, his diastolic blood pressure (BP) is predominantly over 100 and his systolic BP is predominantly over 160.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Hypertension is evaluated under the General Rating Formula for the Cardiovascular System, Diseases of the Arteries and Veins.  38 C.F.R. 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertension is rated as follows: 

      10 percent: 	Diastolic pressure predominantly 100 or more, or; 
      systolic pressure predominantly 160 or more, or; 
      minimum evaluation for an individual with a history 
      of diastolic pressure predominantly 100 or more who 
      requires continuous medication for control, is rated 
      10 percent disabling. 
      
      20 percent:	Diastolic pressure predominantly 110 or more, or; 
      systolic pressure predominantly 200 or more. 
      
      40 percent:	Diastolic pressure predominantly 120 or more.
      
      60 percent:	Diastolic pressure predominantly 130 or more.

Note (1): hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. 4.104, Diagnostic Code 7101.

During the pendency of appeal, the Veteran's VA treatment records show BP readings were as follows: 

Date
Systolic
Diastolic

Date
Systolic
Diastolic
October 2016
151
82

May 2013
127
73
October 2016
154
75

January 2013
141
83
August 2016
149
89

August 2012
138
84
July 2016
143
81

August 2012
151
90
July 2016
140
83

May 2012
120
83
July 2016
160
112

May 2012
141
73
May 2016
135
82

April 2012
124
78
May 2016
160
84

April 2012
129
85
March 2016
136
80

April 2012
138
81
October 2015
130
75

March 2012
140
94
September 2015
130
69

March 2012
134
78
April 2015
139
78

March 2012
152
97
April 2015
137
76

January 2012
126
88
January 2015
131
74

December 2011
103
59
October 2014
141
88

November 2011
124
75
April 2014
122
73

October 2011
155
80
April 2014
137
89

October 2011
153
89
February 2014
138
84

September 2011
117
62
December 2013
130
79

September 2011
125
73
November 2013
126
68





The Veteran was afforded a VA examination in November 2012. The Veteran reported that he did not take his blood pressure medication prior to the examination.  The examiner noted that the Veteran is prescribed lisinopril, hydrochlorothiazide for his hypertension.  The examination BP readings were 158/102, 160/100, and 166/104.  No functional or occupational impact was noted.

The Veteran was afforded a second VA examination in August 2016.  The Veteran reported recent elevated BP and symptoms of light headedness, tingling or needle points to arms and legs bilaterally on a daily basis.  The examiner noted the Veteran is prescribed lisinopril for his hypertension.  The examiner also noted there was an absence of supporting documentation describing frequency and severity of diastolic BP elevation.  The examination BP readings were 150/95, 160/100, and 160/100.  No functional or occupational impact was noted.

During the pendency of this appeal, the Veteran's treatment records indicate his diastolic pressure was 100 or more once in July 2016.  His systolic pressure was 160 or more twice, in May and July 2016.  Additionally, the Veteran's VA examinations indicate his diastolic pressure was 100 and systolic was 160 in August 2016.  However, at all other times during the appeal period the Veteran's diastolic pressure was under 100, and his systolic pressure was under 160.  Predominantly, the Veteran experiences diastolic pressure between 80 and 89, with systolic pressure between 130 and 139.

The Board notes that in November 2012, the Veteran's diastolic pressure was 104 and his systolic pressure was 166, however these readings were recorded without the benefit of the Veteran's BP medication.  

Additionally, the Veteran has stated that the November 2012 VA examination readings are in line with his at-home monitoring.  However, the Veteran did not submit a log or other specific information indicating that his at-home BP readings were predominantly 100 or more for diastolic pressure, or 160 or more for systolic pressure.  Without more information, the Board is unable to find that the Veteran's statement establishes a greater degree of impairment.  

After review of the pertinent evidence of record, the Board finds that a compensable rating is not warranted.  To warrant a compensable rating, the Veteran's diastolic pressure must be predominantly100 or more, or his systolic pressure must be predominantly 160 or more, or he must have experienced a history of diastolic pressure predominantly of 100 or more with continuous medication.   Here, the required degree of impairment is not shown, as even reviewing service treatment records does not show historical readings of diastolic pressure predominantly of 100 or more.

Accordingly, a compensable evaluation for hypertension is denied.


ORDER

A compensable rating for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


